Citation Nr: 9908964	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  97-28 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUES

1.  Entitlement to service connection for residuals of an 
abdominoplasty, including a surgical scar.  

2.  Entitlement to service connection for a cervical spine 
disability.  

3.  Entitlement to service connection for cystitis, 
status-post cystoscopy.  

4.  Propriety of the initial noncompensable evaluation 
assigned for service-connected low back pain.  

5.  Propriety of the initial evaluation of 10 percent 
assigned for service-connected degenerative joint disease of 
the sacroiliac joint and hips.  

6.  Propriety of the initial noncompensable evaluation 
assigned for service-connected patellofemoral syndrome of the 
left knee.  

7.  Propriety of the initial noncompensable evaluation 
assigned for service-connected patellofemoral syndrome of the 
right knee.  

8.  Propriety of the initial noncompensable evaluation 
assigned for service-connected status-post residuals of 
bunionectomies, including scars of both feet and callus of 
the left foot.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from December 1984 
to July 1996.  

By a March 1997 rating action, the regional office (RO) 
denied the issue of entitlement to service connection for 
high blood pressure, a heart murmur, and chest pain.  In the 
rating decision, the RO explained in pertinent part that, in 
the absence of a diagnosis of hypertension, high blood 
pressure readings are a laboratory finding only and not a 
ratable entity.  In the same month, the RO notified the 
veteran of this denial.  The veteran, however, did not submit 
a notice of disagreement with the denial within one year of 
notification of the decision.  Consequently, the RO's denial 
of this issue became final.  38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. §§ 20.302, 20.1103 (1998).  

Thereafter, at the personal hearing conducted before the 
undersigned member of the Board of Veterans' Appeals (Board) 
in Washington, D.C. in July 1998, the veteran expressed her 
desire to refer a claim of service connection for 
hypertension (on a direct and secondary basis) to the RO.  
Hearing transcript (T.) at 2, 4.  The issue of whether new 
and material evidence has been received sufficient to reopen 
the claim of entitlement to service connection for 
hypertension on a direct basis is not inextricably 
intertwined with the current appeal and is, therefore, 
referred to the RO for appropriate action.  In addition, the 
issue of entitlement to service connection for hypertension, 
asserted to be secondary to service-connected 
disability(ies), is also not inextricably intertwined with 
the current appeal and is, therefore, referred to the RO for 
appropriate action.  

Moreover, at the July 1998 personal hearing, the veteran 
appeared to raise the issue of entitlement to service 
connection for a left shoulder disability.  T. at 39-41.  
This claim is not inextricably intertwined with the current 
appeal and is, therefore, referred to the RO for appropriate 
action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim of entitlement to service 
connection for residuals of an abdominoplasty, including a 
surgical scar, has been obtained insofar as possible.  

2.  During service the appellant underwent ameliorative 
surgery, an abdominoplasty, for residuals associated with a 
pre-existing total abdominal hysterectomy.

3.  Neither the abdominoplasty nor residuals thereof 
(including the surgical scar) represented an increase in 
severity of the underlying condition.


CONCLUSION OF LAW

The pre-existing total abdominal hysterectomy and bilateral 
salpingo-oophorectomy, with residuals of an abdominoplasty, 
including a surgical scar, was not aggravated during military 
service.  38 U.S.C.A. §§ 1110, 1131, 1153, 5107 (West 1991); 
38 C.F.R. §§ 3.303(b), 3.306 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Residuals Of An Abdominoplasty

The veteran's claim of entitlement to service connection for 
residuals of an abdominoplasty, including a surgical scar, is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).  That is, the Board finds that the veteran has 
presented a claim which is plausible.  The Board is also 
satisfied that all relevant facts have been properly 
developed to the extent possible.  There is no indication of 
any outstanding pertinent records that could be obtained.  
The record is therefore complete.  As sufficient data exist 
to address the merits of the veteran's claim, the Board 
concludes that VA has adequately fulfilled its statutory duty 
to assist the veteran in the development of her claim.  No 
further assistance to the veteran is required to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107(a).  Murphy 
v. Derwinski, 1 Vet.App. 78 (1990); Littke v. Derwinski, 
1 Vet.App. 90 (1990).  

According to applicable laws and regulations, service 
connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303(d) (1998).  Additionally, a preexisting 
injury or disease will be considered to have been aggravated 
by active military, naval, or air service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153 
(West 1991); 38 C.F.R. § 3.306(a) (1998).  

In the present case, the veteran testified at the July 1998 
personal hearing that she had asked a physician to remove the 
"hanging meat" from the location of a previous C-section, 
that the physician explained to her that he would try to 
remove her stretch marks as well, and that (after the 
surgery) she discovered that he had cut into her stomach 
muscles.  T. at 34-35.  According to the veteran's testimony, 
as a result of this surgery, she now has a scar "from one 
side of . . . [her] hip to the other instead of just on the 
hairline."  The veteran described the surface as "lumpy."  
T. at 35.  The veteran also testified that, contrary to the 
physician's assertions, this lumpiness did not resolve and, 
in fact, remained discolored.  T. at 35.  The veteran 
testified that the scar "bothers" her, and causes her 
slight pain when she touches or rubs it (especially on her 
right side).  T. at 35.  According to the veteran's 
testimony, she cannot wear tight clothes which put pressure 
against this area of her body.  T. at 36.

The enlistment examination reflects that the veteran had 
undergone a total abdominal hysterectomy before entering 
service.  According to the service medical records, a 
physical examination conducted in September 1985 showed that 
the veteran's abdomen had normal bowel sounds and no pain or 
megaly.  A July 1988 physical examination also found the 
veteran's abdomen to be normal.  

A June 1989 service medical report indicated that the veteran 
had undergone a total abdominal hysterectomy (TAH) as well as 
a bilateral salpingo-oophorectomy (BSO) in 1983.  During 
service in June 1989, the veteran, who had reported abdominal 
panniculus secondary to a pregnancy, had requested an 
abdominoplasty and expressed her understanding of the 
cosmetic nature of the surgery.  After undergoing this major 
operation, the veteran was taken to the recovery room in 
stable condition.  She had no complications.  She was 
discharged on the sixth post-operative day in stable 
condition.  

A July 1989 physical profile indicated that the veteran, who 
was status-post abdominoplasty, was instructed not to crawl, 
stoop, run, jump, march, lift objects greater than 15 pounds, 
do overhead work, do pull-ups or push-ups, or do sit-ups for 
one month.  An August 1989 physical profile noted that, as a 
result of the veteran's abdominoplasty, she was instructed 
not to run, jump, crawl, stoop, march, do overhead work, lift 
objects over 15 pounds, or do push-ups or pull-ups for 
another month.  A third physical profile dated on this 
expiration date indicated that, due to the veteran's 
abdominoplasty, she was instructed to run at her own pace for 
30 days.  

In August 1990, the veteran reported experiencing pain over 
her prior abdominal surgical scar.  A physical examination 
completed in May 1991 demonstrated a soft and non-tender 
abdomen as well as a keloid scar across her lower abdomen 
from the abdominoplasty.  A physical evaluation conducted in 
January 1991 showed that the veteran's abdomen was soft and 
not tender.  

No abdominal disability was noted at the November 1993 
periodic examination.  In fact, this evaluation found that 
the veteran's abdomen was normal.  The separation 
examination, which was conducted in June 1996 showed the 
presence of the veteran's abdominoplasty scar.  

The veteran was discharged from active military duty in July 
1996.  At a post-service evaluation conducted during that 
month, mild epigastric tenderness was found, but no abdominal 
disease was shown.  An examination conducted in the following 
month showed that the veteran's abdomen was soft and 
nontender.  

At the VA general medical examination conducted in October 
1996, the veteran did not make any complaints regarding her 
in-service abdominoplasty.  This evaluation found her abdomen 
to be normal.  No residual disability of the abdominoplasty 
was diagnosed.  

At a VA gynecological examination conducted in January 1997, 
the veteran complained of abdominal pain on sleeping with 
elastic clothing around her waist.  The examiner noted that 
the veteran had a total abdominal hysterectomy (TAH) in 1983 
as well as an abdominoplasty in 1989.  Diagnostic/clinical 
test results noted that the veteran was status-post TAH.  The 
examiner concluded that the results showed a routine 
gynecological examination.  

At the VA general medical examination conducted 
two-and-a-half weeks later, the veteran did not make any 
complaints relevant to her abdominoplasty.  This evaluation 
showed xerosis of her abdomen as well as a normal abdomen.  
No residual disability of the in-service abdominoplasty was 
diagnosed.  

At a gynecological evaluation completed in September 1997, 
the veteran reported that her surgical history included an 
abdominoplasty in 1989.  Her abdomen was shown to be soft and 
nontender.  In February 1998, the veteran described a 
"knot" in her right lower quadrant at the location of the 
abdominoplasty.  Thereafter, in July 1998, a private 
examination demonstrated a soft abdomen, active bowel sounds, 
and a low surgical scar related to the abdominoplasty.  No 
further residuals disability of the abdominoplasty was 
diagnosed.  

According to the service medical records, the veteran 
underwent surgery, including a TAH as well as a BSO, in 1983 
prior to her entry into active military duty.  The surgery 
that she underwent in June 1989, an abdominoplasty (or 
"tummy tuck"), was clearly performed for cosmetic purposes 
only.  According to the pertinent regulation, the usual 
effects of medical and surgical treatment in service, having 
the effect of ameliorating disease or other conditions 
incurred before enlistment, including postoperative scars and 
absent or poorly functioning parts or organs, will not be 
considered service connected unless the disease or injury is 
otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1) 
(1998).  

In this case, it is neither contended nor shown that the 
total abdominal hysterectomy, which clearly pre-existed 
service, increased in severity during service.  Furthermore, 
the veteran in the present case had no complications from her 
abdominoplasty, and she was discharged on the sixth 
post-operative day in stable condition.  Although she was 
then placed on physical profile for several months and, in 
August 1990, reported experiencing pain over her prior 
abdominal surgical scar, the remainder of the service medical 
records are negative for complaints of, treatment for, or 
findings of residuals of this abdominoplasty.  Significantly, 
the June 1996 separation examination noted the presence of 
the veteran's abdominoplasty scar but failed to provide any 
complaints of, treatment for, or findings of residuals of the 
abdominoplasty (including any abnormalities regarding the 
abdominoplasty scar).  Moreover, the post-service medical 
records have not provided competent evidence that the veteran 
has sustained any untoward residuals of the in-service 
abdominoplasty.  

The Board acknowledges the veteran's description of her 
abdominoplasty scar as "lumpy," discolored, and causing 
slight pain on touching or rubbing (especially on her right 
side).  See, e.g., T. at 35-36.  Significantly, however, in 
the absence of complaints of, treatment for, or findings of 
residuals of the in-service abdominoplasty (including the 
surgical scar) during the remainder of the veteran's active 
duty and in the absence of post-service treatment for, or 
findings of any such residuals, the Board must conclude that 
the usual effects of the abdominoplasty (including the 
surgical scar), which the veteran underwent during service 
for a pre-service condition (a TAH and a BSO), were not 
otherwise aggravated by service.  See 38 C.F.R. § 3.306(b)(1) 
(1998).  Consequently, service connection for residuals of an 
abdominoplasty, including a surgical scar, is not warranted.  


ORDER

Service connection for residuals of an abdominoplasty, 
including a surgical scar, is denied.  


REMAND

With regard to the following claims which are being remanded 
to the RO:   service connection for a cervical spine 
disability; service connection for cystitis, status-post 
cystoscopy; and the propriety of the initial noncompensable 
evaluations assigned for the service-connected low back pain; 
degenerative joint disease of the sacroiliac joint and hips; 
patellofemoral syndrome of the left and right knees; and 
status-post residuals of bunionectomies, including scars of 
both feet and callus of the left foot, the Board acknowledges 
that much of the medical evidence which precipitated the need 
for additional examination (and, thus, the remand) was 
received at the time of the personal hearing conducted in 
July 1998 before the undersigned Member of the Board in 
Washington, D.C.  Clearly, the RO did not have the benefit of 
this evidence at the time that the agency had reviewed the 
veteran's claims folder and adjudicated her claims.  On 
remand of these issues, therefore, the RO should carefully 
review the additional evidence which was received at the July 
1998 personal hearing.  


Cervical Spine

The service medical records reflect multiple neck and 
cervical spine diagnoses, including a neck spasm and a 
contusion of the neck in March 1988, myofascial pain syndrome 
in August and October 1989, mild narrowing of C5-6 (a 
radiographic finding shown in May 1995), mild cervical 
radiculitis (shown by EMG/NCS tests results later in May 
1995), degenerative disc disease of the cervical spine (first 
documented in the service medical records as a diagnosed 
disability in July 1995), and fibromyalgia in January 1996.  
Although no evidence of a systemic connective tissue disease 
was shown at a March 1996 rheumatology evaluation, the June 
1996 separation examination included the diagnosis of 
degenerative joint disease of the veteran's cervical spine.  

Approximately three months after the veteran's July 1996 
discharge from active military duty, she was accorded a VA 
general medical examination.  The examiner diagnosed a 
history of cervical strain in the past, with a normal 
examination at the October 1996 evaluation.  

In January 1997, the veteran underwent another VA general 
medical examination by the same examiner who had conducted 
the October 1996 evaluation.  In January 1997, the veteran 
did not make any cervical spine complaints.  Evaluation of 
her neck was normal.  No cervical spine disability was 
diagnosed.  

At a private examination conducted on July 15, 1998, the 
veteran complained of left neck discomfort.  The examining 
physician noted that the veteran was "found to have 
arthritis in her neck."  Examination demonstrated a supple 
neck and pain on extremes of motion of the veteran's cervical 
spine.  The examining physician provided the impression of 
degenerative joint disease of the cervical spine "as 
demonstrated by [a] report of a bone scan by the patient."  

At a private evaluation completed approximately one week 
later, the veteran complained of some neck pain.  Examination 
at that time showed full range of motion of the cervical 
spine.  No X-rays were available for review.  According to 
the examination report, the veteran had a bone scan completed 
of "all these areas" which showed some mild degenerative 
changes involving her sacroiliac joints and her feet.  The 
examiner did not cite the veteran's cervical spine as an area 
of degenerative change involvement.  Moreover, no neck or 
cervical spine disability was diagnosed.  

The Board acknowledges the in-service diagnoses of a neck 
spasm and a contusion of the neck, myofascial pain syndrome, 
mild narrowing of C5-6, mild cervical radiculitis, 
degenerative disc disease of the cervical spine, and 
fibromyalgia.  However, the X-rays taken of the veteran's 
cervical spine at the first post-service VA examination in 
October 1996 were normal.  In fact, the examiner conducting 
the October 1996 evaluation diagnosed a history of cervical 
strain in the past with a normal examination at that time.  

In this regard, the Board also notes that the physician 
conducting the July 1998 private examination noted that the 
veteran was "found to have arthritis in her neck."  This 
physician provided the impression of degenerative joint 
disease of the veteran's cervical spine "as demonstrated by 
[a] report of a bone scan by the patient."  The record of 
the bone scan referred to by the physician was not attached 
to his report.  A report of a private examination completed 
later in July 1998 also referred to a bone scan which the 
veteran had undergone and which was not associated with the 
recent medical report.  Importantly, however, the subsequent 
July 1998 examination report included an explanation that the 
bone scan was completed on "all . . . areas," and showed 
some mild degenerative changes of the veteran's sacroiliac 
joints as well as her feet.  No mention was made of the 
veteran's cervical spine.  

These medical records reflect conflicting findings with 
regard to testing completed on the veteran's cervical spine.  
In view of these differing test results as well as the 
veteran's continued complaints of neck pain and need for 
therapy since her discharge from service (see 
T. at 38-40, 42-43), the Board concludes that the veteran's 
claim for service connection for a cervical spine disability 
should be remanded to accord her an opportunity to undergo a 
specific VA examination to determine the nature, and 
etiology, of any currently existing cervical spine disability 
and its relationship to the manifestations of neck pathology 
in service.  


Cystitis, Status-Post Cystoscopy

The service medical records reflect in-service diagnoses of 
meatal stenosis, a possible mild bladder infection, urinary 
tract infections, mild stenosis, chronic cystitis, chronic 
trigonitis, and chronic trigo-urethritis.  Although urinary 
tract infections, with hematuria, were noted on the June 1996 
separation examination, an evaluation completed in the 
following month indicated that the veteran had no recent 
urinary tract infection.  

Almost two weeks after the veteran's discharge from active 
military duty, the veteran reported that her right kidney was 
"bothering" her, that the pain had become worse on two 
occasions after she had consumed alcohol, that she was 
subject to frequent bladder infections, and that she 
occasionally noticed blood streaks on toilet paper.  She 
informed the examiner that the last occasion of bloody 
streaks occurred one month prior to the treatment session 
(before she began taking medication) and that she has had no 
such episodes since taking medication.  The examiner noted 
the veteran's history of cystitis.  Examination showed no 
fever, chills, sweats, dysuria (but frequency for one year, 
although not at the time of the evaluation), or kidney 
stones.  The examiner assessed right-sided pain which was 
most likely muscular.  

At the October 1996 VA general medical examination, the 
veteran's history was noted, but no relevant disability was 
diagnosed.  At a January 1997 evaluation, the veteran 
complained of dysuria.  She reported that she was taking 
medication for chronic urinary tract infections.  At the VA 
general medical examination conducted approximately 
two-and-a-half weeks later in January 1997, the veteran 
reported that she had cystitis, and was subjected to a 
cystoscopy, during her military service.  The examiner 
diagnosed a history of cystitis with cystoscopy and with no 
residuals.  

At a July 1997 gynecological evaluation, the veteran 
complained of dysuria.  A medical report dated three days 
later noted that the veteran was taking antibiotics for an 
urinary tract infection.  Two months later, the veteran again 
complained of dysuria.  Her medical history was noted to 
include chronic urinary tract infections.  

A February 1998 medical record referred to medication that 
the veteran was taking for urinary tract infections.  The 
veteran reported having a history of frequent urinary tract 
infections.  Four months later, the veteran complained of a 
burning sensation on urination.  Dysuria was assessed.  

These post-service medical records indicate that the veteran 
has been taking medication for chronic urinary tract 
infections.  See also T. at 26-27, 29-30.  The reports do 
not, however, include a currently diagnosed urinary 
disability.  In fact, the examiner who conducted the January 
1997 VA general medical examination diagnosed simply a 
history of cystitis with cystoscopy but with no residuals.  
Significantly, however, in view of the various in-service 
findings of meatal stenosis; a possible mild bladder 
infection; urinary tract infections; mild stenosis; chronic 
cystitis; chronic trigonitis; chronic trigo-urethritis; and 
scattered reactive urothelial cells, benign squamous 
epithelias cells, and neutrophils as well as the post-service 
need for medication for chronic urinary tract infections, the 
Board concludes that the veteran's claim of entitlement to 
service connection for a genitourinary tract disorder, 
including cystitis, status-post cystoscopy should be remanded 
to accord her an opportunity to undergo a VA examination to 
determine whether she currently has a diagnosed urinary tract 
disability resulting from these relevant in-service episodes.  


Low Back Pain 
 Degenerative Joint Disease Of The Sacroiliac Joint And Hips


By the March 1997 rating action, the RO granted service 
connection for low back pain and assigned a noncompensable 
evaluation for this disability, effective from July 1996.  
Review of the claims folder indicates that the RO has 
evaluated the veteran's low back pain as analogous to 
lumbosacral strain.  According to the applicable diagnostic 
code which evaluates disability resulting from lumbosacral 
strain, evidence of slight subjective symptoms warrants the 
assignment of a noncompensable rating.  Evidence of 
characteristic pain on motion will result in the assignment 
of a 10 percent disability evaluation.  Criteria used to 
award higher ratings pursuant to this diagnostic code include 
evidence of muscle spasm, limitation of motion, listing of 
the whole spine to the opposite side, a positive 
Goldthwaite's sign, and osteo-arthritic changes or narrowing 
or irregularity of joint space.  38 C.F.R. § 4.71a, Code 5295 
(1998).  

While the initial post-service medical reports reflected no 
complaints, or findings, of low back pathology, including 
pain, subsequent medical records demonstrated repeated 
complaints of low back pain.  A limited bone scan taken of 
the veteran's lower extremities in March 1997 showed 
degenerative joint disease in the veteran's sacroiliac 
joints.  In view of the veteran's consistent complaints of 
chronic low back pain as well as examination findings of 
tenderness of her lumbar spine, the Board concludes that 
further development of this case is required in the form of 
another VA examination.  

By the June 1997 rating action, the RO granted service 
connection for degenerative joint disease of the sacroiliac 
joint and hips and assigned a 10 percent evaluation for this 
disability, effective from July 1996.  According to the 
applicable diagnostic code, degenerative arthritis is rated 
on the basis of limitation of motion of the specific joint(s) 
involved.  38 C.F.R. § 4.71a, Code 5003 (1998).  See also 
38 C.F.R. § 4.71a, Codes 5251-5253 (1998) (regarding 
limitation of extension of the thigh; limitation of flexion 
of the thigh; and impairment of the thigh, including 
limitation of rotation of the thigh, limitation of adduction 
of the thigh, and limitation of abduction of the thigh).  

The VA general medical examinations conducted in 1996 and 
1997 provided no complaints, findings, or diagnoses of a hip 
disability.  However limited bone scan taken of the veteran's 
lower extremities in March 1997 showed degenerative joint 
disease in the veteran's hips.  At the initial July 1998 
private evaluation, the veteran complained of right hip pain 
and tightness radiating into her pelvis.  Examination 
demonstrated full range of motion of both hips.  The 
examining physician provided the impression of degenerative 
joint disease of the pelvis, as demonstrated by the report of 
a bone scan by the veteran. 

These post-service medical reports reflect repeated 
complaints of hip pain.  In view of the veteran's consistent 
complaints of chronic low back pain as well as the recent 
radiographic findings of degenerative joint disease in her 
hips, the Board concludes that further development of this 
case is required in the form of another VA examination.

The additional evaluation should include specific information 
regarding any functional loss that the veteran may experience 
as a result of her service-connected low back and bilateral 
hip pain.  See DeLuca v. Brown, 8 Vet.App. 202, 206 (1995) 
(examinations upon which the rating decisions are based must 
adequately portray the extent of functional loss due to pain 
"on use or due to flare-ups").  

As to this pain experienced by the veteran, the Board 
recognizes that the Court has stressed that, in evaluating 
disabilities of the joints, VA has a duty to determine 
whether the joint in question exhibits weakened movement, 
excess fatigability, or incoordination, and whether pain 
could significantly limit functional ability during flare-ups 
or when the joint is used repeatedly over a period of time.  
See DeLuca v. Brown, 8 Vet.App. 202 (1995); 38 C.F.R. 
§§ 4.40, 4.45 (1998).  The Court has indicated that these 
determinations should be made by an examiner and should be 
portrayed by the examiner in terms of the additional loss in 
range of motion due to these factors (i.e., in addition to 
any actual loss in range of motion noted upon clinical 
evaluation).  


Knees

By the March 1997 rating action, the RO granted service 
connection for patellofemoral syndrome of the veteran's left 
knee as well as for patellofemoral syndrome of her right 
knee.  In addition, the RO assigned noncompensable ratings to 
each of these service-connected disabilities, effective from 
July 1996. 

According to post-service medical records, the only X-rays 
taken of the veteran's knees were completed at the October 
1996 VA general medical examination.  These radiographic 
findings were normal.  Importantly, however, almost two years 
later, at the July 1998 personal hearing, the veteran 
testified that a physician had informed her that she had 
arthritis in the cartilage of her knees.  T. at 33.  The 
veteran did not provide any further information regarding her 
statement (such as the identity of the physician).  

Further review of the claims folder indicates that the RO has 
evaluated the service-connected patellofemoral syndrome of 
the veteran's knees in accordance with Diagnostic Code 5257.  
See 38 C.F.R. § 4.71a, Code 5257 (1998) (which stipulates 
that evidence of slight recurrent subluxation or lateral 
instability warrants the assignment of a 10 percent 
disability rating).  Importantly, however, if the veteran has 
arthritis in her knees associated with the service-connected 
disabilities of these joints, such additional debility most 
also be considered in evaluating the extent of these 
bilateral knee disorders.  Disabling residuals of arthritis, 
such as pain or limitation of motion, may be rated separately 
from the disabling manifestations of ligamentous instability.  
VAOPGCPREC 23-97 (July 1, 1997); see also VAOPGCPREC 9-98; 63 
Fed.Reg. 56703-56704 (Aug. 14, 1998).  

In this regard, the Board notes that arthritis due to trauma, 
which is substantiated by X-ray findings, is evaluated as 
degenerative arthritis.  38 C.F.R. § 4.71a, Code 5010 (1998).  
Degenerative arthritis is in turn rated on the basis of 
limitation of motion of the specific joint(s) involved.  
38 C.F.R. § 4.71a, Code 5003 (1998).  See also 38 C.F.R. 
§ 4.71a, Codes 5260 and 5261 (1998) (regarding limitation of 
flexion of the leg and limitation of extension of the leg).  

In view of this bilateral knee pathology recently shown; the 
veteran's complaints of pain, locking, and instability of her 
knees; as well as her reports of limitation of activities as 
a result of her service-connected bilateral knee 
disabilities, the Board concludes that further development of 
this case is required in the form of another VA examination.  
The additional evaluation should include specific information 
regarding any functional loss that she may experience as a 
result of her bilateral knee disabilities.  See DeLuca v. 
Brown, 8 Vet.App. 202, 206 (1995) (examinations upon which 
the rating decisions are based must adequately portray the 
extent of functional loss due to pain "on use or due to 
flare-ups").  Furthermore, the examiner conducting the 
evaluation on remand should determine, based on X-rays, if 
indicated, whether the veteran has arthritis in her knees as 
a result of her service-connected disabilities.  In this 
regard, the Board also notes that, in adjudicating the 
veteran's claims concerning the propriety of the initial 
assignment of the noncompensable ratings for her 
service-connected right and left knee disabilities, the RO 
should determine whether rating is warranted separate from 
that awarded under Code 5257.  See, 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010, 5257, 5260, 5261 (1998); 
VAOPGCPREC 23-97 (July 1, 1997).  



Feet

By the March 1997 rating action, the RO also granted service 
connection for status-post residuals of bunionectomies, 
including scars of both feet and callus of the left foot.  In 
addition, the RO assigned a noncompensable rating to this 
service-connected disability, effective from July 1996.  

According to the post-service medical records, at the time of 
the October 1996 VA general medical examination, X-rays taken 
of the veteran's feet indicated that the veteran had 
undergone surgery for bunions but were otherwise normal.  The 
examiner diagnosed status-post operative surgery for bunions 
of both feet and explained that, at the time of the 
post-service evaluation, the veteran's feet appeared to be 
within normal limits with the exception of the surgical scars 
from the bunionectomies.  

Thereafter, in March 1997, the veteran sought treatment for 
complaints of right foot pain and swelling.  Examination 
demonstrated tenderness in the second and third metatarsals 
of her right foot, "good" range of motion in her first MTP 
joint, and some swelling.  X-rays showed a totally healed 
osteotomy.  The podiatrist assessed a possible stress 
fracture of the second and/or third metatarsal and referred 
the veteran for further consultation for a bone scan.  Three 
days later the veteran underwent a bone scan which showed 
degenerative changes within her feet but no evidence of other 
metatarsal stress fractures.  

The Board acknowledges that the results of the initial 
post-service VA general medical examination in October 1996 
showed that the veteran's feet were essentially normal.  
Significantly, however, subsequent medical reports have 
demonstrated degenerative changes within her feet, hammertoe 
deformities involving the fourth and fifth toes on the left 
and to a mild degree on the right, a hard callous formation 
which was very tender to touch beneath the second or third 
metatarsal head, and complaints of an uncomfortable scar 
sensation.  Furthermore, review of the claims folder 
indicates that the veteran has not been accorded a 
specialized examination for her service-connected bilateral 
foot disability.  In light of these more recent pertinent 
pathological findings following the only post-service VA 
general medical examination, the Board concludes that the 
veteran should undergo an additional VA evaluation to 
determine the current extent of this disorder.  

Specifically, the Board notes that further review of the 
claims folder indicates that the RO has evaluated the 
veteran's bilateral foot disabilities under the diagnostic 
code which rates "other" types of scars.  Pursuant to this 
diagnostic code, scars may be evaluated based upon the 
limitation of function of the part affected.  38 C.F.R. 
§ 4.118, Code 7805 (1998).  In this regard, the Board notes 
that the initial post-service examination conducted in 
October 1996 demonstrated normal dorsiflexion and plantar 
flexion of the left foot.  The subsequent medical evaluation 
reports do not provide any additional discussion regarding 
the ranges of motion of the veteran' left foot.  In addition, 
the post-service medical records do not contain a discussion 
of the ranges of motion of the veteran's right foot.  
Significantly, none of the post-service medical evaluations 
discussed whether the veteran experiences any limitation of 
function of her feet specifically as a result of her 
service-connected scars.  

Also with regard to the service-connected scars on the 
veteran's feet, the Board acknowledges that, at the July 1998 
private examination, the veteran complained of an 
uncomfortable sensation "in the scar."  The private 
evaluation conducted one week later demonstrated that the 
scars around the veteran's great toes were well healed.  
However, in view of the need to remand the veteran's claim 
regarding the propriety of the initial noncompensable rating 
assigned to the service-connected status-post residuals of 
bunionectomies, including scars of both feet and callus of 
the left foot, for an evaluation to determine whether the 
scars have limited the function of the veteran's feet and in 
view of the veteran's recent complaints of an 
"uncomfortable" scar sensation, the Board also believes 
that the examiner conducting the relevant evaluation on 
remand should express an opinion as to whether the 
service-connected scars on the veteran's feet are 
superficial, tender, and painful on objective demonstration 
or are poorly nourished with repeated ulceration.  See 
38 C.F.R. § 4.118, Code 7804 (1998) (stipulating that 
evidence that superficial scars are tender and painful on 
objective demonstration warrants the assignment of a 
10 percent disability rating).  See also 38 C.F.R. § 4.118, 
Code 7805 (1998) (stipulating that evidence that superficial 
scars are poorly nourished with repeated ulceration warrants 
the assignment of a 10 percent disability rating).

Furthermore, although the X-rays taken of the veteran's feet 
at the October 1996 VA general medical examination were 
normal except for indicating that the veteran had previously 
undergone surgery for bunions and X-rays taken of the 
veteran's feet in March 1997 showed a totally healed 
osteotomy, the bone scan of her feet which was completed 
several days later in March 1997 demonstrated the presence of 
degenerative changes within her feet.  Significantly, 
however, the claims folder does not contain a medical opinion 
associating the degenerative changes of the veteran's feet 
specifically with her service-connected bilateral foot 
disability.  Therefore, the examiner conducting the 
evaluation on remand should express an opinion regarding this 
relationship, if any.  Information regarding this 
relationship, if any, is important in view of the fact that, 
if the degenerative changes of the veteran's feet are found 
to be associated with her service-connected bilateral foot 
disability, then any limitation of motion of her feet should 
be considered in evaluating this disorder.  See 38 C.F.R. 
§ 4.71a, Code 5003 (1998) (stipulating that degenerative 
arthritis is evaluated based upon the limitation of motion of 
the specific joint(s) involved).

In addition, the Board notes that the veteran's 
service-connected bilateral foot disability also involves the 
presence of a callus of her left foot.  The second private 
examination which was conducted in July 1998 demonstrated 
that the hard callous formation beneath the second or third 
metatarsal head was very tender to touch.  

In this regard, the Board points out that the veteran's 
service-connected bilateral foot disability may be rated 
based upon the severity of a general injury to the feet.  
"Other" foot injuries of moderate severity warrant the 
assignment of a 10 percent disability evaluation.  Evidence 
of a foot injury causing moderately severe residuals will 
result in the assignment of a 20 percent disability 
evaluation.  Evidence of a foot injury causing severe 
residuals warrants a 30 percent disability rating.  38 C.F.R. 
§ 4.71a, Code 5284 (1998).  

Additionally, depending on the type of foot injury, 
Diagnostic Code 5284 may involve limitation of motion and, 
therefore, require consideration of 38 C.F.R. §§ 4.40 and 
4.45.  VAOPGCPREC 9-98 (Aug. 14, 1998).  Although the report 
of the October 1996 VA general medical examination in the 
present case demonstrated normal dorsiflexion and plantar 
flexion of the left foot as well as normal inversion and 
eversion of the left ankle, none of the recent medical 
records which have been obtained and associated with the 
claims folder (including the report of the October 1996 VA 
general medical examination) provided any evidence regarding 
the ranges of motion of the veteran's right feet and ankle.  
Furthermore, the recent post-service medical records include 
findings of swelling and tenderness as well as the veteran's 
complaints of bilateral foot pain.  In light of these 
findings and complaints, consideration must be given to the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 in the present case 
regardless of whether the degenerative changes of the 
veteran's feet are found to be associated with her 
service-connected bilateral foot disability.  See VAOPGCPREC 
9-98 (Aug. 14, 1998).  

Importantly, the October 1996 VA general medical examination 
has not provided specific information regarding any 
functional loss that the veteran may experience as a result 
of her bilateral foot pain or flare-up.  In fact, the veteran 
has not been afforded a specialized VA examination regarding 
the service-connected residuals of her bilateral foot 
disability which could provide any such relevant evidence.  
See DeLuca v. Brown, 8 Vet.App. 202, 206 (1995) (examinations 
upon which the rating decisions are based must adequately 
portray the extent of functional loss due to pain "on use or 
due to flare-ups").  See also Ardison v. Brown, 6 Vet. 
App. 405, 407 (1994) and Abernathy v. Principi, 3 Vet. 
App. 461, 464 (1992).

Psychiatric Disorder

By the March 1997 rating action, the RO also considered the 
claim of entitlement to a psychiatric disorder causing 
stress, nervousness, and depression.  Specifically, the RO 
denied the claim of entitlement to service connection for a 
psychiatric disability, defined as dysthymic disorder.  In 
the same month, the RO notified the veteran of this denial.  
In the July 1997 substantive appeal, the veteran expressed 
her belief that service connection for this disability is 
warranted.  Furthermore, at the July 1998 personal hearing, 
the veteran asked that the Board refer to the RO her claim 
for service connection for a psychiatric disorder on a direct 
and secondary basis.  T. at 2, 4.  

Where a notice of disagreement has been submitted, the 
veteran is entitled to a statement of the case.  38 C.F.R. 
§ 19.26 (1998).  The failure to issue a statement of the case 
is a procedural defect requiring a remand.  Godfrey v. Brown, 
7 Vet. App. 398 (1995) and Manlincon v. West, No. 97-1467 
(U.S. Vet. App. Mar. 12, 1999).  See also 38 C.F.R. § 19.9(a) 
(1998) (stipulating that, if correction of a procedural 
defect is essential for a proper appellate decision, the 
Board shall remand the case to the agency of original 
jurisdiction and specify the action to be undertaken).  
Additionally, on remand, the RO should complete any 
additional development deemed necessary.  38 C.F.R. § 19.26 
(1998).  

For the reasons stated, this case is REMANDED to the RO for 
the following actions:

1.  With regard to the issues being 
remanded to the RO, the veteran should be 
given an opportunity to supplement the 
record on appeal.  Specifically, she 
should be asked about records of any 
treatment received for her neck, cervical 
spine, urinary conditions, low back, hip, 
knees, and feet in recent years.  The 
Board is particularly interested in 
copies of records of pertinent treatment 
received at the VA Hospital in Richmond, 
Virginia.  In addition, the veteran 
should be informed of her duty to 
cooperate in the development of her 
claims.  See Wood v. Derwinski, 
1 Vet.App. 191 (1991) and Hayes v. Brown, 
5 Vet.App. 60, 68 (1993).  The RO should 
assist her in accordance with 38 C.F.R. 
§ 3.159 (1998).  

2(a).  Thereafter, the veteran should be 
afforded a VA orthopedic examination to 
determine the nature, extent, and 
etiology of any cervical spine disability 
she may have;  and the extent of 
disability attributable to the 
service-connected low back pain, 
degenerative joint disease of the 
sacroiliac joint and hips, patellofemoral 
syndrome of her left and right knees; and 
status-post residuals of bunionectomies, 
including scars of both feet and callus 
of the left foot.  The veteran should be 
informed that failure to report for this 
examination without good cause will 
result in the denial of her rating 
claims.  See 38 C.F.R. § 3.655 (1998).  
All necessary tests should be completed.  
The claims folder, and a copy of this 
remand, should be made available to the 
examiner.  

2(b).  The examiner should record 
pertinent medical complaints, symptoms, 
and clinical findings (including the 
pertinent active and passive ranges of 
motion) of the veteran's cervical spine, 
lumbar spine, hips, knees, ankles, and 
feet.  

2(c).  With regard to the veteran's 
cervical spine, the examiner should be 
asked:  

(i).  to undertake X-ray studies, as 
appropriate, and to reconcile any 
diagnoses regarding the veteran's 
cervical spine with those made 
during her military service 
(especially the earlier findings of 
degenerative joint disease and the 
recent finding in July 1998 of 
arthritis in the veteran's neck), 
and 

(ii).  to set forth specifically in 
the examination report any 
additional disabilities of the 
veteran's cervical spine which are 
shown on examination and express an 
opinion as to whether any of these 
additional cervical spine disorders 
are at least as likely as not 
related to the in-service diagnoses 
of a neck spasm, contusion of the 
neck, myofascial pain syndrome, mild 
narrowing of C5-6, mild cervical 
radiculitis, and fibromyalgia.  

2(d).  With regard to the veteran's 
service-connected low back pain, the 
examiner should be asked:  

(i).  to discuss the presence or 
absence of characteristic pain on 
motion, muscle spasm on motion of 
the lumbar spine, listing of the 
whole spine to the opposite side, a 
positive Goldwaithe's sign, marked 
limitation of forward bending in the 
standing position, loss of lateral 
motion with osteo-arthritic changes, 
narrowing or irregularity of joint 
space, and abnormal mobility on 
forced motion, and 

(ii).  to equate all functional 
losses found to be due to 
service-connected disability, 
including any pain, weakness, or 
additional difficulties during 
flare-ups, to the range of motion 
lost beyond that demonstrated 
clinically.  

2(e).  With regard to the 
service-connected degenerative joint 
disease of the veteran's sacroiliac 
joints and hips, the examiner should be 
asked to equate all functional losses 
found to be due to service-connected 
disability, including any pain, weakness, 
or additional difficulties during 
flare-ups, to the range of motion lost 
beyond that demonstrated clinically.

2(f).  With regard to each of the 
veteran's service-connected knee 
disabilities, the examiner should be 
asked:  

(i).  to undertake relevant X-ray 
studies, if appropriate, to 
determine the presence of any 
arthritis associated with the 
veteran's service-connected 
bilateral knee disabilities, 

(ii).  to describe as slight, 
moderate, or severe, any 
instability, whether shown 
objectively in the clinical setting 
or evident upon flare-up, and 

(iii).  to equate all functional 
losses found to be due to 
service-connected disability, 
including any pain, weakness, or 
additional difficulties during 
flare-ups, to the range of motion 
lost beyond that demonstrated 
clinically.  

2(g).  With regard to the veteran's 
service-connected foot disability, the 
examiner should be asked:  

(i).  to express an opinion as to 
whether it is at least as likely as 
not that any degenerative changes 
shown on X-rays are associated with 
her service-connected bilateral foot 
disorder, 

(ii).  to express an opinion 
regarding any limitation of function 
of the parts of the veteran's feet 
affected by scars, 

(iii).  to express an opinion as to 
whether the scars on the veteran's 
feet are superficial, tender, and 
painful on objective demonstration 
or are poorly nourished with 
repeated ulceration, and 

(iv).  to equate all functional 
losses, including pain, weakness, or 
additional difficulties during 
flare-ups, to range of motion lost 
beyond that demonstrated clinically.  

3(a).  The veteran should also be 
afforded a VA genitourinary examination 
to determine the nature, extent, and 
etiology of any urinary tract disability 
she may have.  All necessary tests should 
be completed.  The claims folder, and a 
copy of this remand, should be made 
available to the examiner.  The examiner 
should record pertinent medical 
complaints, symptoms, and clinical 
findings.  

3(b).  In addition, the examiner 
should:  

(i).  specifically set forth in the 
examination report any urinary tract 
disabilities that the veteran was 
shown on examination to have, and 

(ii).  express an opinion as to 
whether any of these urinary tract 
disorders are at least as likely as 
not related to the in-service 
diagnoses of meatal stenosis; a 
possible mild bladder infection; 
urinary tract infections; mild 
stenosis; chronic cystitis; chronic 
trigonitis; chronic 
trigo-urethritis; and scattered 
reactive urothelial cells, benign 
squamous epithelias cells, and 
neutrophils.  In so doing, it is 
imperative that the examiner review 
the claims folder prior to the 
examination.  

4(a).  After the above development has 
been completed, the RO should 
readjudicate the issues of entitlement to 
service connection for a cervical spine 
disability; entitlement to service 
connection for cystitis, status-post 
cystoscopy; the propriety of the initial 
noncompensable evaluations assigned for 
the service-connected low back pain; the 
propriety of the initial noncompensable 
evaluations assigned for the 
service-connected degenerative joint 
disease of the sacroiliac joint and hips; 
the propriety of the initial 
noncompensable evaluations assigned for 
the service-connected patellofemoral 
syndrome of the left and right knees; and 
the propriety of the initial 
noncompensable evaluation assigned for 
the service-connected status-post 
residuals of bunionectomies, including 
scars of both feet and callus of the left 
foot.  

4(b).  In adjudicating the rating claims, 
the RO should consider all potentially 
applicable rating criteria, the 
principles enunciated in the precedent 
opinions cited above (VAOPGCPREC 23-97 
and 9-98), and the appropriateness of 
"staged" ratings.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).  Any 
benefit sought which is not granted 
should be included in the supplemental 
statement of the case furnished to the 
veteran and her representative.  

5.  With regard to the issue of 
entitlement to service connection for a 
psychiatric disorder, on a direct and 
secondary basis, the RO should undertake 
any additional development deemed 
necessary.  If the claim remains denied 
and the veteran has not withdrawn her 
notice of disagreement, the RO should 
furnish the veteran and her 
representative with a statement of the 
case regarding this issue.  See 38 C.F.R. 
§ 19.26 (1998).  

6.  If and only if the veteran thereafter 
submits a timely substantive appeal 
regarding the issue of entitlement to 
service connection for a psychiatric 
disorder, the RO should then prepare the 
claim for return to the Board for further 
appellate review.  With regard to the 
remaining issues remanded to the RO at 
this time, the agency of original 
jurisdiction, after giving the veteran 
and her representative an opportunity to 
respond to the supplemental statement of 
the case, should return the claims folder 
to the Board for further appellate 
review.  

No action is required by the veteran until she receives 
further notice.  The purpose of this remand is to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of this appeal.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	N. R. ROBIN
	Member, Board of Veterans' Appeals


 

- 28 -


- 1 -


